NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JARRE D. HYMES,                            )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D16-4275
                                           )
STATE OF FLORIDA,                          )
                                           )
              Appellee.                    )
                                           )

Opinion filed April 25, 2018.

Appeal from the Circuit Court for
Polk County; J. Kevin Abdoney, Judge.

Keith Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, CRENSHAW, and MORRIS, JJ., Concur.